MEMORANDUM **
Evangeiina A. Huerta Esparza, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigra*516tion Appeals, denying her motion to reopen seeking further consideration of her application for cancellation of removal in light of newly available evidence concerning petitioner’s U.S. citizen son’s recently diagnosed medical and developmental needs. We deny the petition for review.
We conclude that we have jurisdiction over her petition for review because the motion to reopen presented a new medical basis for relief, rather than cumulative evidence previously considered by the agency. Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006).
The Board provided a sufficiently reasoned basis for its decision denying the motion to reopen, and did not abuse its discretion in concluding that the evidence that petitioner submitted concerning her son’s speech therapy requirements was insufficient to support reopening. Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). We also conclude that the Board properly considered petitioner’s new evidence, and we reject petitioner’s constitutional claims that she was denied due process or her right to a full and fair hearing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.